Per Curiam.
The act of incorporation gives the company no estate in the soil. It gives a right of way merely, and not even a right to build houses on the road for the accommodation of gatekeepers and toll gatherers. Ground for that is to be procured in the ordinary way from the adjoining owners: but even if the franchise extended to the building of houses within the corporate limits, the company would forfeit them by turning them, as was done here, to uses foreign to the original purpose. The plaintiff below, therefore, was in any event entitled to recover on his original ownership against an occupant by wrong. What may be the company’s right of reentry, in order to restore their right of way, it is not necessary to decide, and we intimate no opinion in respect to it.
Judgment affirmed.